PD-1037-15

    kVw
    fO*>V- a.  2&,<
           4-; ^o                                              RECEIVED
                                                         COURT OF CRIMINALINAPPEAL?
                                                                NOV *2 2015
       kVA A<L^-k_ : Cc~L
       C&uAr c^ Cvlv*,'*^! Av>oc^U gyf f^o^L^belAcosta.Clerk
                                                         Q/O




                                                                                 FILED
          /CP T^g. /JcuzrrLls,          &>**!- of iti-tiC^d CPURT0FCRIM1NAL APPEALS
                                                     '                •         [vGV IP. 23T5

                   fe:       Pb-/Q37~/r                                   Ahftl Annsta HlPrk




  PoJ^cV^,.           A^r>og\ycxtjV WL; sWUvWq. WJ.^A^-fq 6<f
 fcts          (\)drffAJ4-   ."S-^rt^




                                                               (\^S rW^ A                   6d




                                                               U7/Vt^s> ^,^^
ES0085-01-07                                                              ,/\          JA        ,-L
                                                                                     JL\\a /^